     Case: 4:19-cr-00141-JAR Doc. #: 2 Filed: 02/21/19 Page: 1 of 5 PageID #: 8

                                                                                             FILED

                             UNITED STATES DISTRICT COURT                                 FEB 2.1 2019
                             EASTERN DISTRICT OF MISSOURI                                 U.S. DISTRICT COURT
                                   EASTERN DIVISION                                     EASTERN DISTRICT OF MO
                                                                                      ·         ST.LOUIS      .

'UNITED STATES OF AMERICA,                        )
                                                  )
Plaintiff,                                        )
                                                  )
                                                  )       No.
                                                                4:19CR00141 JAR/SPM
v.
                                                  )
LORETTA BILLUPS,                                  )   .
                                                  )
Defendant.                                        )

                                          INDICTMENT

                                             COUNT I

The Grand Jury charges that:

        On or about September 10, 2017, within the Eastern District of Missouri, the defendant,

                                       LORETTA BILLUPS,

knowingly transferred, possessed, and used, without lawful authority, the means of identification

of another, that being the Social Security Number ofT.R., knowing that the means of identification

belonged to another actual person, with the intent to commit, and in connection to the felony crime

of theft of gc;>vemment funds, Title 18, United States Code, Section 641, and the said means of

identification was transportyd in the mail in the course of such use.

        In violation of Title 18, United States Code, Section 1028(a)(7).

                                            COUNT II

The Grand Jury further charges that:

        On or about September 10, 2017, within the Eastern District of Missouri, the defendant,

                                       LO~TTA BILLUPS,
    Case: 4:19-cr-00141-JAR Doc. #: 2 Filed: 02/21/19 Page: 2 of 5 PageID #: 9



did knowingly possess, transfer, and use, without lawful authority, a means of identification of

another person, to wit, the Social Security Number of T.R., during and in relation to the

commission of the felony offense of theft of government funds, Title 18, United States Code,

Section 641.

        In violation of Title 18, United States ~ode, Section 1028A.

                                            COUNT ID

The Grand Jury further charges that:

       ·on or about September Ii 2016, within the Eastern District of Missouri, the defendant,

                                       LORETTA BILLUPS,

knowingly transferred, possessed, and used, without lawful authority, the means of identification

of another, that being the Social Security Number of A. S., knowing that the means of identification

belOnged to another actual person, with the intent to commit, and in connection to the felony crime

of theft of government funds, Title 18~ United States Code, Section 641, and the said means of

identification was transported in the ~ail in the course of such use.

       In violation of Title 18, United States Code, SectiOn 1028(a)(7).

                                            COUNT IV

The Grand Jury further charges that:

       On or about September 1, 2016, within the Eastern District of Missouri, the defendant,

                                       LORETTA BILLUPS,

did knowingly possess, transfer, and use, without lawful authority, a means of identification of

another person, to wit, the Social Security Number of A.S., during and iu relation to the

commission of the felony offense of theft of government fwids, Title 18, United States Code,

Section 641.




                                        l
        Case: 4:19-cr-00141-JAR Doc. #: 2 Filed: 02/21/19 Page: 3 of 5 PageID #: 10
..
           In violation of Title 18, United States Code, Section 1028A.

                                                 COUNTV

     The Grand Jury further charges that:

            On or about M~ch 1, 2017, within the Eastern District of Missouri, the defendant,

                                            LORETTA BILLUPS,.

     lmowingly transferred, possessed, and used, without lawful authority, the means of identification

     of another, that being the Social Security Number ofM.J., Imo wing that the means of identification

     belonged to another actual person, with the intent to cominit, and in connection to the felony crime

     of theft of government funds, Title 18, United States Code, Section 641, and the said means of

     identification was transported in the mail in the course of such use.

            In violation of Title 18, United States Code, Section 1028(a)(7). ·

                                                COUNT VI.

     The Grand Jury further charges that:

            On or about March 1, 2017, withln the Eastern District of Missouri, the defendant,

                                            LORETTA BILLUPS,

     did Imowingly possess, transfer, and use, without lawful authority, a means of identification of

     another person, to wit, the Social Security Number of M.J., during and in relation to the

     commission of the felony offense of theft of government. funds, Title 18, United States Code,

     Section 641.

            In violation of Title 18, United States Code, SeGtion 1028A.

                                                COUNT VII
     The Grand Jury further charges that:

            From approximately May 1, 2016 through ~ugust 31, 2018, within the Eastern District of

     Missouri, the defendant,
   Case: 4:19-cr-00141-JAR Doc. #: 2 Filed: 02/21/19 Page: 4 of 5 PageID #: 11



                                       LORETTA BILLUPS,

did embezzle, steal, p1lrloin, and knowingly convert to her use, and the use of others, money of the .

United States or of any department or agency thereof, or any property made or being made under

contract for the United States or any department or agency thereof, to wit: $18,729.36 in Social

Security Administration Supplemental Security Income benefits, creating a total loss to the
                           (

government in excess of $1,000.00.

     In violation of Title 18, United States Code, Section 641.

                                             COUNT VIII

The Grand Jury further charges that:

       From approximately January 1, 2015, through August 31, 2018, wi,thin the Eastern District

of Missouri, the defendant,

                                       LORETTA BILLUPS,

did embezzle, steal, pilrloin, and knowingly convert to her use, and the use of others, money of the

United States-or of any department or agency thereof, or any property made or being made under

contract for the United States or any department or agency thereof, to wit: $72,100.54 in food

stamp benefits, creating a total loss to the government in excess of $1,000.00.

     In violation of Title 18, United States Code, Section 641.

                                              COUNT IX

The Grand Jury further charges that:

     On or about January 31, 201S, within the Eastern District ofMissouri, the defendant,

                                        LORETTA BILLUPS,

did knowingly and willfully make and cause .to be made a false. statement or representation of a

material fact for use in determining her rights to payment of Social Security Administration.Title
.        Case: 4:19-cr-00141-JAR Doc. #: 2 Filed: 02/21/19 Page: 5 of 5 PageID #: 12
.;,

      XVI benefits, with the intent to fraudulently secure Title XVI benefits either.in an amount greater

      than was due or when no payment was authorized, to wit: LORETTA BILLUPS stated on a

      Redetermination Summary for Determining Continuing Eligibility Benefits for Supplemental

      Security Income Payments for the Social Security Administration that she did not have any other
                                              .             .          \
      type
        .
           of income when, as LORETTA BILLUPS well knew, she was. collecting income from a.

      criminal enterprise involving food stamp fraud.

                 In violation of Title 42, United States Code, Section 1383a(a)(2).

                                                  COUNTX

      The Grand Jury further charges that:
                                                            ·1

             From approximately January 1, 2015, through August 31, 2018, within the E;astern District

      of Missouri, the defendant,

                                         LORETTA BILLUPS,
      did acquire and possess food stamps having a value of $5,000.00 or more, and by such conduct

      obtained $5 ,000. 00 or more in a manner not authorized by Chapter 51, Title 7, United States Code,

      in that food stamps valued at $72,100.54 were acquired and possessed by LORETTA BILLUPS

      as a result of her submission of fraudulent food stamp applications.

             In vio.lation of Title 7, United States Code, Section 2024(b).

                                                           A TRUE BILL:



                                                           FOREPERSON·

      JEFFREY B. JENSEN
      United States Attorney



      DIANE E.H. KLOCKE, #61670MO
      Special Assistant United States Attorney
